RESIDENT PARTNERS Andrew D. Ruff Alan D. Seem Xiaogang (Sean) Wang Admitted in New York July 18, 2013 VIA EDGAR Ms. Tia L. Jenkins, Senior Assistant Chief Accountant Ms. Joanna Lam Mr. John Archfield Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: China Xiniya Fashion Limited Form 20-F for the Fiscal Year ended December 31, 2012 Filed April 3, 2013 File No. 001-34958 Dear Ms. Jenkins: This letter is in response to your letter dated June 19, 2013, which sets forth the Staff’s comments regarding the Annual Report on Form 20-F for the fiscal year ended December 31, 2012 (the “Form 20-F”) of China Xiniya Fashion Limited (the “Company” or “Xiniya”). Please note that the Staff’s comments are in bold, with the numbers corresponding to those set forth in your letter, followed by Xiniya’s response. Form 20-F for the Ye a r E nded December 31, 2012 I t em 5. Opera t ing and F i n anc i a l Review and Prospec t s, pa g e 33 B. L iqu i di t y and Capi t a l Resources, page 44 Liquid i ty, p age 44 Page 2 1. We note the disclosure that your cash and cash equivalents amounted to RMB 1,096.1 million ($175.9 million) as of December 31, 2012, and that your cash and cash equivalents consist of cash on hand and cash deposited in banks. Please provide us with a schedule that shows where the Company keeps its cash accounts, including a breakdown that quantifies the amounts held in onshore and offshore accounts. Please also describe to us and quantify how the Company used the cash proceeds from its IPO, including any amounts that have not yet been used for their intended purposes. In response to the Staff’s comments, the Company sets forth below a table that shows where the Company keeps its cash accounts. December 31, 2012 Amount in Amount (RMB) Name of Financial Institution Country Currency Local Currency Presentation Currency Agricultural Bank of China 1 China RMB 1,032,743,209 1,032,743,209 China Merchants Bank 2 China RMB 53,040,734 53,040,734 Industrial Bank China RMB 475,223 475,223 Xiamen International Bank 3 China RMB 58,750,504 58,750,504 Xiamen International Bank China USD 4 236 1,470 Petty Cash at Company Headquarters China RMB 41,208 41,208 1,145,052,348 Bank of China (Hong Kong) Hong Kong USD 4 4,724 29,429 Bank of China (Hong Kong) Hong Kong RMB 794,858 794,858 Bank of China (Hong Kong) Hong Kong HKD 5 281,777 226,495 1,050,782 Total 1,146,103,130 Rounded (in thousands) 1,146,103 Per Form 20-F: Cash and Cash Equiv. (in thousands) 1,096,103 Time Deposit (in thousands) 50,000 1,146,103 1
